Exhibit 99.2 ManpowerGroup2011 2nd Quarter ResultsJuly 2011 ManpowerGroup 2nd Quarter July 21, 2011 ManpowerGroup2011 2nd Quarter ResultsJuly Forward-Looking Statement This presentation includes forward-looking statements, including earnings projections which are subject to risks and uncertainties. Actual results might differ materially from those projected in the forward-looking statements. Additional information concerning factors that could cause actual results to materially differ from those in the forward-looking statements is contained in the Manpower Inc. Annual Report on Form 10-K dated December 31, 2010, which information is incorporated herein by reference, and such other factors as may be described from time to time in the Company’s SEC filings. ManpowerGroup2011 2nd Quarter ResultsJuly Q2 Financial Highlights 24% Revenue$5.7B 12% CC 40 bps Gross Margin17.0% 91% Operating Profit$151M 67% CC 100 bps OP Margin2.7% 118% EPS $0.87 90% CC Throughout this presentation, the difference between reported variances and Constant Currency (CC) variances represents the impact of currency on our financial results. Constant Currency is further explained on our Web site. Consolidated Financial Highlights 3 ManpowerGroup2011 2nd Quarter ResultsJuly Consolidated Gross Margin Change 4 ManpowerGroup2011 2nd Quarter ResultsJuly Q2 Financial Highlights 13% Revenue$1.2B 12% CC 69% OUP$40M 67% CC 110 bps OUP Margin3.4% Americas Segment (21% of Revenue) (1)Included in these amounts is the US, which had revenue of $792M (+9%) and OUP of $27M (+85%). Operating Unit Profit (OUP) is the measure that we use to evaluate segment performance.
